—In an action, inter alia, to impose a constructive trust, the defendant appeals from a resettled order of the Supreme Court, Nassau County (Feuerstein, J.), entered September 25, 1998, which granted the plaintiff’s motion, in effect, to preliminarily enjoin him from “disposing, transferring, dissipating, removing, or otherwise affecting shares of stock in various businesses, as well as all income derived directly or indirectly therefrom, except for the purposes of providing for the care and support of Rose Klein Rabinowitz”.
*297Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion is denied.
The record does not demonstrate the likelihood of the plaintiffs success on the merits and that the injuries alleged would not be compensable by money damages (see, White Bay Enters. v Newsday, Inc., 258 AD2d 520; Graziano v Turiano, 231 AD2d 674; Appio v Mel Lyn Off. Supplying, 222 AD2d 541). Accordingly, the plaintiff was not entitled to a preliminary injunction.
The parties’ remaining contentions are without merit. Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.